 

Exhibit 10.8

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

(Falcone)

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”) is made as
of the 1st day of January, 2018, but effective only as of the Effective Date
described in Section 3 hereof, by and between MMA CAPITAL MANAGEMENT, LLC, a
Delaware limited liability company (“MMAC”) and MICHAEL L. FALCONE (“Employee”).

 

WHEREAS, MMAC and Employee are parties to that certain Employment Agreement
dated November 19, 2015 (the “Employment Agreement”);

 

WHEREAS, MMAC proposes to consummate a transaction with Hunt Companies, Inc. and
certain of its affiliates (“Hunt”) which transaction includes the assignment of
the Employment Agreement to Hunt (the “Hunt Transaction”); and

 

WHEREAS, MMAC and Employee desire to enter into certain amendments to the
Employment Agreement in order to conform certain provisions to the closing of
the Hunt transaction.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, MMAC and Employee
hereby as follows:

 

1.          Specific Amendments.

 

(a)          Section 1 of the Employment Agreement is hereby amended and
restated to read as follows:

 

1.          Employment and Duties. Employer agrees to hire Employee, and
Employee agrees to be employed by Employer, to serve as Chief Executive Officer
(“CEO”) of MMAC and to perform such other duties and responsibilities, not
inconsistent with Employee’s ability to perform his duties as CEO of MMAC, as
Employer may reasonably determine from time-to-time. Employee agrees to devote
Employee’s best efforts and full-time attention and skill in performing the
duties and responsibilities to Employer and MMAC as set forth above. Provided
that such activities shall not violate any provision of this Agreement
(including the non-competition provisions of Section 8 below) or materially
interfere with the performance of Employee’s duties hereunder, nothing herein
shall prohibit Employee (a) from participating in any other business activities
approved in advance by Employer in accordance with any terms and conditions of
such approval, such approval not to be unreasonably withheld or delayed, (b)
from engaging in charitable, civic, fraternal or trade group activities, or (c)
from investing in other entities or business ventures which do not compete with
MMAC or Employer.

 

 

 

  

(b)          Section 2 of the Employment Agreement is hereby amended and
restated to read as follows:

 

(a)          Base Compensation. Employer shall pay to Employee a salary (“Base
Compensation”) at the annual rate of $555,000 for calendar year 2017 and
$555,000 for calendar year 2018, payable in accordance with the general policies
and procedures of Employer for payment of salaries to executive personnel in
substantially equal installments, subject to withholding for applicable federal,
state and local taxes.

 

(b)          Incentive Compensation. In addition to Employee’s Base
Compensation, Employee shall be eligible to receive additional compensation as
determined by Employer (“Incentive Compensation”). The actual amount of
Incentive Compensation paid will be based on Employee, Employer and MMAC
performance.

 

(c)          Section 7 (a)(iii) of the Employment Agreement is hereby amended by
adding the following new sentence immediately prior to the last sentence:

 

Employer shall reimburse Employee for the costs of the personal disability
insurance policy maintained by Employee as in effect on November 1, 2017, and
the benefits under such policy and under any additional policy provided under
the next sentence of this Section 7 (a) (iii) shall be Employee’s sole benefit
under this Agreement in the event of a termination due to disability.

 

(d)          Section 7(c) of the Employment Agreement is hereby amended by
deleting the reference to Sections 7(a)(iii) in the first sentence thereof.

 

(c)          Section 7(a)(iv) of the Employment Agreement is hereby deleted in
its entirety.

 

(d)          Section 7(d) of the Employment Agreement is hereby amended by
changing the third sentence thereof to read as follows:

 

Employer shall carry as much life insurance on Employee’s life as Employer may
from time-to-time determine, but shall not be obligated to carry any insurance.

 

(e)          Section 8(a) of the Employment Agreement is hereby amended and
restated to read as follows:

 

 

 

  

(a)          Non-Competition. From and after the Effective Date and continuing
for the longer of (i) twelve (12) months following the expiration or termination
of this Agreement, or (ii) the remainder of the term of this Agreement, Employee
shall not without the prior written consent of the Board of Directors of MMAC
and the prior written consent of Employer (w) become employed by, or undertake
to work for, directly or indirectly, whether as an advisor, principal, agent,
partner, officer, director, employee, shareholder, associate or consultant of or
to, any person, partnership, corporation or other business entity which is in
the business of providing debt financing to solar and other renewable energy
projects and facilities or to multifamily housing projects (a “Competitive
Undertaking”), (x) solicit any employee of Employer to change employment, (y)
solicit for or on behalf of a Competitive Undertaking any client, customer or
investor of MMAC, or any of its subsidiaries, which closed (in any capacity) a
transaction with MMAC, or any of its subsidiaries during the thirty-six (36)
months preceding Employee’s termination, or (z) disclose proprietary or
confidential information of MMAC, or its subsidiaries, including without
limitation, tax, deal structuring, pricing, customer, client, revenue, expense
or similar information.

 

(f)          Section 9 of the Employment Agreement is hereby amended by deleting
everything after the first sentence thereof and adding the following in lieu
thereof:

 

Notwithstanding the foregoing, MMAC hereby agrees to defend, indemnify and hold
Employee harmless, to the maximum extent allowed by law, and Employer shall not
be responsible for, any and all liability for acts or omissions of Employee
performed in the course of Employee’s duties as CEO of MMAC (or reasonably
believed by Employee to be within the scope of his duties as CEO of MMAC). MMAC
shall at all times carry director and officer liability insurance in
commercially reasonable amounts, but in any event not less than $5,000,000.

 

(g)          The Employment Agreement is hereby amended by adding the following
new Section 11 at the end thereof:

 

11.         Definitions. As used in this Agreement, the following terms shall
have the following meanings:

 

“MMAC” shall mean MMA Capital Management, LLC, a Delaware limited liability
company.

 

2.          No Other Changes; Continuing Validity. Subject only to the
amendments set forth in this First Amendment, the Employment Agreement remains
in full force and effect in accordance with its terms.

 

 

 

  

3.          Effective Date. This First Amendment shall be effective on the date
on which the closing of the Hunt Transaction occurs. If no such closing occurs,
this First Amendment shall be null and void.

 

4.          Consent and Assignment. Employee consents to the assignment to Hunt
of the Employment Agreement as amended by this First Amendment.

 

5.          Employer. As of the Effective Date of this First Amendment, the term
“Employer”, as used in the Employment Agreement, shall mean the specific Hunt
entity to which the Employment Agreement, as amended by this First Amendment, is
assigned.

 

6.          Counterparts. This First Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.

 

 

 

  

IN WITNESS WHEREOF and intending to be legally bound, the parties have executed
this First Amendment as of the date and year written below.

 

  MMAC:       MMA CAPITAL MANAGEMENT, LLC         By: /s/ David Bjarnason    
David Bjarnason     Chief Financial Officer         Date: January 3, 2018      
  EMPLOYEE:       /s/ Michael L Falcone   Michael L. Falcone         Date:
January 3, 2018

 

 

 